DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 12 July 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-4, 6-9, 14-17, 19, 20 and 23-29 are pending.
Claims 5, 10-13, 18, 21 and 22 are canceled.
Claims 1, 6-9, 14, 16, 19 and 20 are currently amended.
Claims 23-29 are new.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 12 July 2021.
Amendments to the drawings have been submitted with the amendment filed 12 July 2021.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 20 April 2021, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Drawings
The drawings were received on 12 July 2021.  These drawings are not acceptable for the following reason:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “engraver configured to generate an indicia in the film material, wherein the indicia provides an indication as to the contents or source of the sealed container” (claim 27) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Specification
The disclosure is objected to because in paragraphs [0049], [0050], and [0051], each instance of “sealing assembly 100” should perhaps be changed to --sealing assembly 101--.  Appropriate correction is required.
Claim Objections
Claim 1 is objected to because in lines 8 and 9, “proximity to opposing roll” should be changed to --proximity to the opposing roll--.  Appropriate correction is required.
Claims 2-4, 6, 7, 25-27 are also objected to as they depend from objected to claim 1.
Claim 16 is objected to because in line 9, “proximity to opposing roll” should be changed to --proximity to the opposing roll--.  Appropriate correction is required.
Claims 17, 19, 20, 23 and 24 are also objected to as they depend from objected to claim 16.
Claim 24 is also objected to because in line 1, “base” should be changed to --chassis--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verkins et al. (US 4050971) (hereinafter Verkins).
Regarding claim 8: the Verkins reference discloses an apparatus (10) for lidding an open container (heat sealable film 12 on a cup 15), the apparatus (10) comprising: 
a housing (frame 24 - see figs. 1 and 8) configured to support a roll (cartridge 17, cylindrical roll 90) of a film lidding material (film 12); 
a feed mechanism (clamp assemblies 18) constructed to communicate a portion of the film lidding material (12) from the housing (24) (first or retracted position - fig. 1) toward a dispense location (second or extended position - figs. 4 and 5); and 
a sealing assembly (pressure surface 29, heated platen 30 of head assembly 26) attached to the housing (24) and constructed to present the film lidding material (12) for interaction with an open end of a container (15) disposed underneath and proximate (see fig. 1) thereto and such that the sealing assembly (26, 29, 30) is movable relative to the housing (24) between a 
Regarding claim 29: the Verkins reference discloses the apparatus of claim 8 further comprising at least one vertically extending rail (read as vertical shafts 33) configured to guide the substantially vertical translation of the sealing assembly (head 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Verkins et al. (US 4050971) (hereinafter Verkins) in view of Yifang (CN 201424140).
Regarding claim 9: the Verkins reference discloses the apparatus of claim 8, but does not disclose a handle attached to the sealing mechanism and pivotably attached to the housing, wherein the handle is configured to rotate to cause the substantially vertical translation of the sealing assembly.  In Verkins, a motor (35), through gear (37) which meshes with rack (36), is configured to rotate to cause the substantially vertical translation of the sealing assembly
However, the Yifang reference discloses a similar type of machine for sealing a film (73) to cup (C) including a handle (64) attached to a sealing mechanism (8) and pivotably attached to a housing (6 and block 644), wherein the handle (64) is configured to rotate to cause the substantially vertical translation of the sealing assembly (8) (see figs. 5-10) (the handle is pivoted to the housing at shaft 642 and connected to the rotary gear 643, the gear 643 meshes with rack 6451 which is connect to the sealing assembly 8, whereby the pivoting movement of the handle 64 will cause the vertical movement of the sealing assembly 8).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Verkins apparatus by having substituted a manual drive, as taught by Yifang, for the 
Regarding claim 14: the Verkins reference discloses the apparatus of claim 8, and teaches a blade (knife 31) for severing the film (12), but does not disclose that the blade is supported by the sealing assembly and oriented to perforate the film as the sealing assembly undergoes the substantially vertical translation from the first position to the second position.
However, the Yifang reference also discloses in a similar type of apparatus that a blade (87) is supported by the sealing assembly (8) and oriented to perforate the film (73) as the sealing assembly (8) undergoes substantially vertical translation from a first position (figs. 7 and 8) to a second position (fig. 9).

Regarding claim 15: the Verkins reference discloses the apparatus of claim 8, but does not disclose a tray associated with the sealing assembly and a chassis associated with the housing wherein at least one of the tray and the chassis are formed by injection molding.  
However, the Yifang reference discloses that it is old and well known in the relevant art to provide a tray (9, 91, 92 - see fig. 7) associated with the sealing assembly (8) and a chassis (rails 67 - see fig. 4) associated with the housing (6).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Verkins sealing apparatus by having incorporated a tray associated with the sealing assembly In re Leshin, 125 USPQ 416. In this instance, a skilled artisan would have found the use of injection molding, of plastic, for example to be an old and well known technique for making light-weight machine parts.
Allowable Subject Matter
Claims 1-4, 6, 7, 16, 17, 19, 20, 23-27 are objected to, but would be allowable if rewritten in an appropriate manner to overcome the objects to the claims set forth above.
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 8, 9, 14, 15 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Owen (US ‘891) is cited to show a sealing machine in which a housing with a cover which encloses a supply of film.
Dewey et al. (US ‘379) shows a sealing machine which uses a handle to move the sealing device (heating platen 70).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        11 August 2021